Citation Nr: 1026320	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-42 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to July 
1969.  There is also evidence in the claims folder that the 
Veteran served in the United States Air Force Reserves from 
August 1977 through at least October 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 RO decision, which denied a claim 
for service connection for neck, low back, and tailbone.  In a 
May 2009 determination, the Board denied the issue of entitlement 
to service connection for residuals of a low back/coccyx injury 
and remanded the issue of entitlement to service connection for 
residuals of a neck injury for further development.  

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been associated 
with the claims folder.


FINDING OF FACT

The Veteran's neck disability is not shown by the most probative 
and credible evidence of record to be etiologically related to a 
disease, injury, or event in service and was not shown to have 
been manifested within a year of service.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this element 
is harmless. 

A VCAA letter dated in September 2002 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  This letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant, 
available VA and private medical records are in the file.  The 
Board notes that the RO made a Formal Finding on the 
Unavailability of Line of Duty, Personnel File, and Service 
Treatment Records for Air Force Reserve Service from 1973 to 1983 
in October 2008.  The RO also made a Formal Finding on the 
Unavailability of VA Medical Center (VAMC) Pittsburgh Outpatient 
Treatment Records from June 1, 1980, to June 30, 1980, in October 
2008.  The Veteran was duly informed of the RO's determinations 
in an October 2008 letter wherein the efforts in obtaining the 
records were outlined to him.  The claims file contains all 
available evidence pertinent to the claim, including certain 
service treatment records, private medical records, and VA 
medical records.  VA has requested records identified throughout 
the claims process, and the claims file includes the negative 
replies from facilities that indicated they did not have the 
Veteran's records.  All available records identified by the 
Veteran as relating to this claim have been obtained, to the 
extent possible.  As such, the Board finds that the record 
contains sufficient evidence to make a decision on the claim.  VA 
has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Veteran was 
provided a VA examination with regard to this claim in September 
2009.  The Board notes that the examiner reviewed the claims 
file, conducted the appropriate diagnostic tests and studies, and 
noted the Veteran's assertions.  The Board finds this examination 
report and opinion to be thorough and complete.  Therefore, the 
Board finds this examination report and opinion are sufficient 
upon which to base a decision with regard to this claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).
 
To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   
Certain diseases, to include arthritis, may be presumed to have 
been incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran is seeking entitlement to service connection for a 
neck disability.  Specifically, the Veteran asserted at the March 
2009 hearing that he injured his neck playing football in 
service.  He asserted that, because he simultaneously injured his 
shoulder badly, his neck complaints were not focused on when he 
sought treatment at that time.

A review of the Veteran's service treatment records reveals that 
he suffered an injury to his shoulder playing football.  However, 
his service treatment records reflect no complaints, treatment, 
or diagnoses of a neck condition at any time.  

In October 1969, shortly after separation from active duty, the 
Veteran underwent a VA examination.  No reference was made in 
this examination report of any neck complaints or disabilities.  
His neck was noted as normal at this time. 
      
A review of the available private and VA medical records reveals 
that the Veteran underwent neck surgeries in 1985 and 2001.  He 
has been diagnosed with cervical spondylosis, cervical canal 
stenosis with cervical myeloradiculopathy, and multilevel 
degenerative disc disease.  See Emory Healthcare treatment 
record, June 1999; Atlanta Medical Center treatment records, July 
2001 and September 2001.

In September 2009, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file.  At this examination, the 
Veteran reported injuring his left shoulder while playing 
football in 1964.  He felt pain in the left side of the neck at 
the time, but his shoulder was so severe that his neck was not 
really evaluated.  He continued to have neck pain and has had a 
continuous pulling sensation in the left neck and shoulder ever 
since.  Upon thorough examination of the Veteran and 
consideration of his complaints, the examiner diagnosed the 
Veteran with cervical disc disease and radiculopathy.  The 
examiner also determined that it is less likely as not that the 
current neck disorder, considering the left shoulder injury while 
playing football, is related to his military service.  The 
examiner noted that, on March 28, 1966, the Veteran fell on his 
left posterior shoulder while playing football.  The shoulder was 
immobilized and he was seen briefly for dressing changes 4 times 
following the injury.  There was no mention of neck pain and no 
documentation of neck abnormalities at that time or anywhere in 
the service records.  There is no other mention of left shoulder 
pain while on active duty.  He was seen by orthopedics on May 23, 
1967, for right shoulder pain.  There was no mention on that 
consultation of neck pain by the referring or the examining 
provider.  On his April 17, 1969, separation physical, he checked 
'no' for recurrent back pain.  It was documented on this physical 
that he had been treated for a painful shoulder and that there 
was no recurrence and no sequelae as a result of the shoulder 
injury.  Again, there was no mention of neck pain.  The Veteran 
had multiple physical examinations while on reserve status 
between August 1, 1977, and September 20, 1980, and he checked 
'no' to recurrent back pain on each one.  On October 3, 1981, he 
was documented to have normal spine examination.  The May 1978 
General Medical History from Emory Clinic was negative for neck 
problems.  Notes from his private physician from 1980 to 1981 are 
also negative for neck pain.  The first documentation related to 
neck problems is a reference to the 1985 surgery.  There is no 
documentation as to when or why he developed cervical disease.  
Based on the records, however, it appears to have developed 
between 1981 and 1985.  This is consistent with his report of 
developing numbness and tingling in his left arm in 1983.  The 
examiner determined that, based on these facts, there is no 
evidence that the Veteran had neck pain associated with his left 
shoulder injury while in service.  

With regard to establishing service connection on a presumptive 
basis under 38 U.S.C.A. § 1112, the Board notes that there is no 
medical evidence indicating that the Veteran had a diagnosis of 
arthritis of the cervical spine to a compensable degree within 
one year of discharge from active duty.  Therefore, service 
connection for cervical spine arthritis cannot be granted on a 
presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  
Currently, there is no medical evidence of record indicating that 
the Veteran has a current neck disability that was caused or 
aggravated by his active duty service.  Moreover, it was 
specifically determined by the examiner who rendered the 
September 2009 VA opinion that it is less likely as not that the 
current neck disorder is related to his military service.  As 
such, the Board finds that the preponderance of the evidence is 
against granting service connection on a direct basis.  See 
Shedden, supra.   

The Board acknowledges the Veteran's contention that he has a 
current neck disability as a result of his active duty service.  
Certainly, he is competent to describe experiencing pain and 
other symptoms in his neck during and since service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Veteran as a lay person has not been shown to be capable of 
making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  While the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  
Thus, while the Board has considered the lay statements of the 
Veteran, the Board ultimately places far more probative weight on 
the opinion of the competent health care specialist.  As noted, 
that examiner considered the Veteran's statements, but also 
considered his documented medical history and the results of 
physical examination, and found that it was less likely that any 
current neck disability is related to service.

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for residuals of a neck injury, and the 
benefit-of-the-doubt rule is not for application.  










ORDER

Entitlement to service connection for residuals of a neck injury 
is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


